In an action to recover damages for breach of contract and conversion, defendant appeals from an order of the Supreme Court, Nassau County, dated October 18, 1977, which, upon reargument, reinstated a default judgment in favor of plaintiff and denied defendant’s motion to vacate that judgment. Order affirmed, with $50 costs and disbursements. On this record, we believe that Special Term exercised its sound discretion in finding that defendant had failed to meet its burden of demonstrating a meritorious defense to this action. We are also not persuaded by defendant’s argument that service upon it was never effectuated. We find that service was properly effectuated and regard defendant’s default as inexcusable. Latham, J. P., Damiani, Shapiro and Hargett, JJ., concur.